United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1124
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Northern
      v.                                 * District of Iowa.
                                         *
Jessie Paschal,                          *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: May 16, 2003

                                   Filed: May 23, 2003
                                    ___________

Before WOLLMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________


PER CURIAM.

      Jessie Paschal pleaded guilty to knowingly managing or controlling a place and
making it available to another person for the unlawful storage, distribution, or use of
a controlled substance, in violation of 21 U.S.C. § 856(a)(2). The district court*
granted the government's motion for a substantial-assistance downward departure,



      *
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
and sentenced Paschal to thirty-three months imprisonment and two years supervised
release.

       On appeal, Paschal's counsel moved to withdraw under Anders v. California,
386 U.S. 738 (1967), and filed a brief arguing the district court should have granted
a more substantial downward departure. Although Paschal was granted permission
to file a pro se supplemental brief, she has not done so. We reject the argument
advanced by Paschal's counsel because the downward departure is unreviewable. See
United States v. Dutcher, 8 F.3d 11, 12 (8th Cir. 1993) (extent of district court's
downward departure for substantial assistance is unreviewable on appeal). Further,
having reviewed the record independently under Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues. Accordingly, we grant counsel's motion to withdraw,
and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-